Case 2:19-cv-00664-JDC-KK Document 12 Filed 02/05/20 Page 1 of 2 PagelD#: 126

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

Attorneys at Law

701 Poydras Street, Suite 3500
New Orleans, LA 70139
Telephone: 304.648.3840
Facsimile: 504.648.3859
www.ogletree.com

Andrew P. Burnside
504.648.3840
drew. burnside@ogietree.com

February 5, 2020

VIA CM/ECF

Hon. Kathleen Kay

United States Magistrate Judge
611 Broad S&t., Suite 209

Lake Charles, Louisiana 70601

RE: Robert Taylor v. McDermott International, Inc. and CB&I. LLC
USDC/WDLA (Lake Charles Division), No. 2:19-cv-664-JDC-KK

Dear Judge Kay:

Tam writing on behalf of Defendants, McDermott International, Inc. and CB&I LLC, to
respectfully ask the Court to cancel or continue the scheduling conference set for tomorrow,
February 6, 2019, at 1:30 p.m. Please accept this letter in lieu of a motion to allow Defendants,
out of an abundance of caution, to avoid either violating or waiving the automatic stay in effect
as a result of the chapter 11 bankruptcy, Jn re McDermott International, Inc., Case No. 20-
30336, filed by Defendants on January 21, 2020, in the Bankruptcy Court for the Southern
District of Texas.

As detailed in the suggestion of bankruptcy (Dkt. No. 11) filed in the instant case on
January 24, 2020, pursuant to section 362(a) of the Bankruptcy Code, Defendants filing of their
respective voluntary petitions gives rise to a stay of the commencement or continuation of any
judicial, administrative, or other action or proceeding against the Defendants. Moreover, on
January 23, 2020, Bankruptcy Judge David R. Jones entered an order in Defendants’ bankruptcy
restating and enforcing the automatic stay worldwide, a true and accurate copy of which is
attached hereto as Exhibit A.

Thank you for your attention to this matter.

Adana * Auste = Bedin (Geonany) = Birmingham * Boston * Chareston * Charlotte = Chicago * Cleveland © Columbia = Dallas = Denver = Detroit Meno = Greenville
Houston * Indianapolis * Jackson * Kansas Gity = Las Vegas « London (England) * Los Angeles * Memphis = Mexico Gity (Mesico) * Mami = Mikwaikee = Minneapolis
Mosnstown = Nashville = New Oreans * New ‘York City * Oklahoma City = Ornge County * Pans (France) * Philadephia « Phoenix = Pittsburgh * Portland = Releigh = Richmond
St Louis = St Thomas * Sacramento * San Antonio = San Diego » San Francsoo * Seattle * Stamford » Tampa * Toronto (Canada) # Tomance © Tucson = Washington
Case 2:19-cv-00664-JDC-KK Document 12 Filed 02/05/20 Page 2 of 2 PagelD #: 127

Hon. Kathleen Kay
Page 2

Sincerely yours,

A bows P AE

Andrew P. Burnside

Cc: James E. Sudduth, III, Esq.
Pierce A. Rapin, Esq.

APB/whp
Enclosures
